                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


VERNARD KEITH CORNELY, SR.,                                 Civil No. 19-2368 (JRT/TNL)

                    Plaintiff,

v.                                                             ORDER

UNITED CAR CARE AND CAR
SHIELD,

                    Defendant.


      Vernard Keith Cornely, Sr., address unknown, pro se plaintiff.

      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated September 23, 2019 (ECF No. 3), along with all the files and

records, and no objections to said Recommendation having been filed, IT IS HEREBY

ORDERED that:

      1.     This matter is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B) as

             follows:

             a. The claim for relief of plaintiff Vernard Keith Cornely, Sr., arising

                under federal law is DISMISSED WITH PREJUDICE.

             b. All state-law claims are DISMISSED WITHOUT PREJUDICE.

      2.     Cornely’s application to proceed in forma pauperis (ECF No. 2) is

             DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: October 18, 2019
at Minneapolis, Minnesota
                            s/John R. Tunheim
                            JOHN R. TUNHEIM
                            Chief Judge
                            United States District Court
